962 A.2d 482 (2008)
197 N.J. 179
In the matter of the Petition of ADAMAR OF NEW JERSEY, INC. for Renewal of its Casino and Casino Hotel Alcoholic Beverage Licenses and In the Matter of the Plenary Qualification of Tropicana Casino and Resorts, Inc., Tropicana Entertainment Holdings, LLC, Tropicana Entertainment Intermediate Holdings, LLC and Tropicana Entertainment, LLC as Holding Companies of Adamar of New Jersey, Inc.
A-41 September Term 2008
Supreme Court of New Jersey.
Argued November 17, 2008.
Decided November 25, 2008.
Karen A. Confoy, Trenton, argued the cause for appellants Adamar of New Jersey, Inc., Tropicana Casino and Resorts, Inc., Tropicana Entertainment Holdings, LLC, Tropicana Entertainment Intermediate Holdings, LLC and Tropicana Entertainment, LLC, as holding Companies of Adamar of New Jersey, Inc. (Sterns & Weinroth, attorneys; Paul M. O'Gara, of counsel; Mr. O'Gara, Ms. Confoy, Dennis Daly and Erica S. Helms, on the briefs).
Dianna R. Williams-Fauntleroy, General Counsel, argued the cause for respondent Casino Control Commission (Ms. Williams-Fauntleroy, attorney; Steven M. Ingis and Leonard J. DiGiacomo, Assistant General Counsel, on the briefs).
Josh S. Lichtblau, Assistant Attorney General, argued the cause for respondent Division of Gaming Enforcement (Anne Milgram, Attorney General of New Jersey, attorney; Wendy Alice Way, Deputy Attorney General, on the letter briefs).
PER CURIAM.
The judgment of the Appellate Division is affirmed, substantially for the reasons expressed in Judge Cuff's written opinion of the Appellate Division, reported at 401 N.J.Super. 247, 950 A.2d 231 (2008).
For affirmance  Chief Justice RABNER and Justices LONG, LaVECCHIA, ALBIN, WALLACE, RIVERA-SOTO and HOENS7.
OpposedNone.